DETAILED ACTION
Response to Amendment
Claims 1-25 are pending. Claims 1-25 are amended directly or by dependency on an amended claim. 
Response to Arguments
Applicant’s arguments, see page 8, filed 13 June, 2022, with respect to the objection to claim 19 along with accompanying amendments received on the same date have been fully considered and are persuasive.  The objection to claim 19 has been withdrawn. 
Applicant’s arguments, see pages 8-16, filed 13 June, 2022, with respect to the 35 USC 103 rejections of claims 1-25, see especially page 14, along with accompanying amendments received on the same date have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-25 have been withdrawn. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 1 April, 2020.  These drawings are accepted.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 2 is changed from:
“The method of claim 2” TO “The method of claim 1”
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: As indicated above, arguments with respect to the prior cited references were persuasive. The following art is also cited as relevant but not sufficient to disclose, teach or fairly suggest the subject matter of the independent claims:

US 20200228774 A1: According to various embodiments, the prescriptive sampling benefits and ability to render high fidelity novel views from undersampled light fields of techniques described herein are quantitatively and qualitatively validated. In addition, evidence is presented that techniques described herein outperform conventional approaches for regular view interpolation. Quantitative comparisons presented herein rely on a synthetic test set rendered from an UnrealCV scene that was not used to generate any training data. The test set contains 8 camera viewpoints, each rendered at 640×480 resolution and at 8 different view sampling densities such that the maximum disparity between adjacent input views ranges from 1 to 256 pixels. A maximum disparity of 1 pixel between input views corresponds to Nyquist rate view sampling.system may provide for the generation of viewpoints to facilitate applications in virtual and/or augmented reality. Many IBR algorithms attempt to leverage explicit scene geometry in efforts to synthesize new views from arbitrary unstructured sets of input views. At 106, a novel viewpoint image of the scene is rendered. According to various embodiments, rendering a novel viewpoint image of the scene may involve operations such as rendering a target viewpoint from each of a set of selected multiplane images. For example, novel views may be rendered by blending between renderings from neighboring scene representations. The MPI scene representation fits into the plenoptic sampling framework to enable high quality view interpolation with sub-Nyquist rate view sampling. Techniques related to rendering a novel viewpoint image of the scene are discussed in further detail with respect to the method 400 shown in FIG. 4. In some implementations, training may be performed by generating novel views of 3D models. Conceptually, images of a 3D scene may be rendered from different viewpoints. Those rendered images may then be used to generate a novel view from a target viewpoint. That novel view may then be compared with a view of the 3D scene rendered directly from the target viewpoint. A loss function between the actual rendering and the novel view may be used to update the model.

“Learning Parallax Attention for Stereo Image Super-Resolution” 2019: Given a stereo image pair, a residual atrous spatial pyramid pooling (ASPP) module is first used to generate
multi-scale features. Then, these features are fed to a parallax-attention module (PAM) to capture stereo correspondence. For each pixel in the left image, its feature similarities
with all possible disparities in the right image are computed to generate an attention map. Consequently, our PAM can capture global correspondence while maintaining high flexibility. Afterwards, attention-driven feature aggregation is performed to update the features of the left image. Finally, these features are used to generate the SR result.

“MultiViewStereoNet: Fast Multi-View Stereo Depth Estimation using Incremental Viewpoint-Compensated Feature Extraction” 2021 [does not predate]: In conventional Plane Sweep Stereo, fusing depth information from multiple comparison views is achieved by
simply averaging matching costs for each comparison image. We found this approach to be brittle in a learned MVS context since certain locations in the reference volume will only be observable from a subset of the cameras. Careful bookkeeping is then required to keep track of these locations and perform the averaging correctly. We found performing the fusion at the depthmap level, rather than the cost volume level, to be more robust.

“The Edge of Depth: Explicit Constraints between Segmentation and Depth” 2020 [does not predate]: In order to define the edge-edge consistency, we must firstly extract the edges from both the segmentation map Is and depth map Id. We define Is as a binary foregroundbackground segmentation map, whereas the depth map Id consists of continuous depth values; define the lr reconstruction loss as: which consists of a pixel-wise mix of SSIM [35] and L1 loss between an input left image I versus the reconstructed left image˜I, which is re-sampled according to predicted disparity
    PNG
    media_image1.png
    469
    922
    media_image1.png
    Greyscale


“Self-Supervised Monocular Depth Hints” 2019: With Synthetic Depth: Synthetic data is an interesting source of ground-truth depths and/or stereo pairs. Instead of the usual photometric loss, domain adaptation is possible using generative adversarial networks [25], or by leveraging the ability of stereo matching networks to better generalize to real world data [11]. Luo et al. [21] demonstrate how synthetic data can be incorporated into single-image depth estimation with a two stage process. First, a network synthesizes a right view from the left view. Then, a second network performs stereo matching to recover depth from the half-synthetic stereo pair. Both networks can be trained on stereo+synthetic data, and optionally fine-tuned with ground truth.

US 20190108396 A1: A final test set of data may be used to measure the performance of the trained neural network. As such, in some embodiments, a neural network is used in place of computing distances or a difference metric between the scanned 3-D multi-view model and the reference model by instead supplying the scanned 3-D multi-view model (or rendered 2-D views thereof or regions thereof) to the trained convolutional neural network, which outputs the locations of defects in the scanned 3-D multi-view model, as well as a classification of each defect as a particular type of defect from a plurality of different types of defects.

US 20190028698 A1: The generation method for a multi-view auto stereoscopic image of the present invention calculates a disparity between a first view and a second view captured from a certain scene and disregards the second view. A processing unit utilizes merely the first view and the disparity to generate, via a loop mode algorithm, a plurality of disparity images suitable for synthesizing a stereoscopic image, which allows the first view and the second view to be captured at any angle. Furthermore, the displaying method and the corresponding electronic apparatus of the present invention obliquely segment the disparity images before an interlacing process and display the interlaced image via a compatible tilted lenticular lens layer, which allows the displaying apparatus to present effective stereoscopic effect at any angle. Therefore, the present application not only reduces implementation cost and image processing time but also improves convenience and versatility for shooting and viewing.

US 20120140038 A1: According to one aspect of this disclosure, techniques are described that identify a region of interest (ROI) for presentation of feedback-based video based on disparity of image pixels. Disparity may be described as a difference in pixel location between different views of a 3D video presentation. For example, a multi-view image capture technique may be used, where devices 101 include a plurality of camera elements (e.g., more than two) configured to capture different perspective images of a scene. In another example, devices 101 may use a plenoptic camera configured to capture multiple views of an image using a single lens.

US 20140063188 A1: There is provided methods, apparatuses and computer program products for image processing in which a pair of images may be downsampled to lower resolution pair of images and further to obtain a disparity image representing estimated disparity between at least a subset of pixels in the pair of images. A confidence of the disparity estimation may be obtained and inserted into a confidence map. The disparity image and the confidence map may be filtered jointly to obtain a filtered disparity image and a filtered confidence map by using a spatial neighborhood of the pixel location. An estimated disparity distribution of the pair of images may be obtained through the filtered disparity image and the confidence map. In multi-view applications there may be more than two cameras which may be logically arranged into multiple pairs of cameras. Hence, the same scene may be captured by these cameras giving the possibility to provide stereoscopic video from different views of the same scene.

US 20120127271 A1: The stereo format 3D images are used for illustrative purposes in this disclosure. Stereo video capture system 200 may generate other formats of 3D images, such as multiple viewpoint 3D images, which may include a plurality of images, each corresponds to a different viewpoint and a certain parallax may be maintained between images of neighboring viewpoints to perceive 3D display. Accordingly, two separate disparity map (i.e., a map containing pixels or points of an image with respective disparity values) d.sub.LR(x.sub.L, y) and d.sub.RL(x.sub.R, y) for all points from the left image and the right image may be established with the mismatched points set to 0. Further, a reference disparity map I(x, y) may be created by integrating the two separate disparity images

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661